DETAILED ACTION
Examiner’s Amendment

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Davis (64,667) on 7 September 2022.

The application has been amended as follows: 
In the claims:
In claim 1, please replace:
“receive, on a first image obtained from the first imaging, a setting of a region”
with
-- receive, on a first image obtained from the first imaging, a setting of an ROI (region of interest)—

In claim 1, with the limitation starting with “determine, based on”, please replace:
“other than the first region”
with
--not subject to the translucent processing in the three-dimensional image--

In claim 1, please replace:
“display the second region in the region”
with
-- display the second region in the ROI--

In claim 1, with the limitation starting with “display a third region”, please replace:
“the region”
with
--the ROI--

In claim 8, please replace:
“the region”
with
--the ROI—

In claim 9, please replace:
“the region”
with
--the ROI--

In claim 10, please replace:
“receiving, on a first image obtained from the first imaging, a setting of a region”
with
-- receiving, on a first image obtained from the first imaging, a setting of an ROI (region of interest)—

In claim 10, with the limitation starting with “determining, based on”, please replace:
“other than the first region”
with
--not subject to the translucent processing in the three-dimensional image--

In claim 10, please replace:
“displaying the second region in the region”
with
-- displaying the second region in the ROI--

In claim 10, please replace:
“displaying a third region that is an intersection region in which the region to which the translucent processing is to be performed and the region to which the RF pulse is to be applied intersect”
with
--displaying a third region that is an intersection region in which the first region to which the translucent processing is to be performed and the ROI to which the RF pulse is to be applied intersect--




In claim 16, please replace:
“the region”
with
--the ROI—

In claim 17, please replace:
“the region”
with
--the ROI--


Allowable Subject Matter
Claims 1 and 3 – 19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612